PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/071,801
Filing Date: 25 Mar 2011
Appellant(s): Ting et al.



__________________
Anne Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 28 and 39-40 are rejected under pre-AlA 35 U.S.C. 102(a) as being anticipated by Busch et al (WO 2010/028249-from IDS filed 10/7/2013).
Claim(s) 28 and 39-40 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by Busch et al (WO 2010/028249-from IDS filed 10/7/2013).
Claims 28 and 39-41 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Maziarz et al (US 2006/0263337-previously cited) in view of Yang et al (China Journal of Hematology, August 2008-previously cited).
Claim 41 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Busch et al (WO 2010/028249-from IDS filed 10/7/2013).


(2) Response to Argument

Summary Introduction

	The claims are drawn to a method for detecting cells that can modulate the activation state of macrophages comprising two steps, (a) contacting cells (I) (MAPCs) with macrophages in vitro for a time sufficient and in amounts sufficient to be able to detect the effect of MAPCs on the activation state of the macrophages and (b) assaying the effect of MAPCs on the activation state of the macrophages by performing an assay to detect the activation state of the macrophages, the assay selected from a group. The group consists of 3 types of assays, (1) assay for antigen presentation by the contacted macrophages, (2) assay for morphological changes of the contacted macrophages and (3) assay for gene expression of the contacted macrophages.
Appellant has not defined how these assays are to be performed nor the amount or type of activation required. There are also no additional steps, such as selection steps, required based on the results of the assay.

The ‘249 Publication
	Appellant asserts that the ‘249 publication (Busch ‘249) is drawn to an assay of contacting pre-activated macrophages with MAPCs and observing the effect of the MAPCs on the binding of those macrophages to dystrophic axons and the consequent retraction of those axons. Appellant asserts that this is not the claimed assay.
	This is not found persuasive. Busch indicates numerous times that they are observing activated macrophages (see abstract, page 1 para 1, page 3 para 7-8, 13, 

Maziarz in View of Yang
	Appellant asserts that Maziarz is limited to the use of MAPCs and MSCs to reduce T cell populations in vitro in a mixed lymphocyte reaction and that Yang is limited to disclosing how MSCs could reduce macrophage function. Appellant asserts that because macrophages and T cells are different from each other that there is no suggestion in the cited references that MAPC could affect macrophages and no reasonable expectation that they would. 
	This is not found persuasive. The obviousness rejection is based on the teaching of Maziarz wherein GVHD can be treated with either MAPCs or MSCs, but that MAPCs are found to be the preferred option of the two. Yang provides the teaching that the immunomodulatory effects of MSCs are important in controlling GVHD (page 2 last paragraph) and that the immunomodulatory effects of MSCs may also cause the inflammatory mediators released by macrophages to be controlled within a certain range so as to avoid further damage to normal tissue cells (page 3). Yang also describe morphological assays used to detect the effect that MSCs have on macrophages (Results, pages 6-7). Since the effect that MSCs have on macrophages is due to their immunomodulatory effects and it is these effects that allow them to control GVHD according to Yang and because both MSCs and MAPCs are used to treat GVHD 
					

I. Rejection Under 35 U.S.C.§ 102(a).
Appellant argues that the assay used in the Busch ‘249 reference does not assess any effect that MAPCs have on the activation state of macrophages. Applicant asserts that Busch ‘249 is limited to assessing the effect of MAPCs on the actual binding event between the activated macrophages and dystrophic axons and points to the Declaration of Dr. Busch (Appendix A) and the headings used in the Busch ‘249 reference as evidence.
This is not found persuasive. The arguments provided in the Declaration of Dr. Busch with regard to binding being different from activation and not knowing at the time that MAPCs modulated macrophage activation are insufficient to overcome the explicit teachings and observations of the Busch ‘249 document as described above.
Busch ‘249 specifically teach that the term “activated” (with regard to macrophages and microglia) refers to the state of these cells that allows them to adhere to a dystrophic axon so as to result in axonal retraction (page 10 para 57). Un- stimulated primary macrophages were not capable of inducing retraction and would 
In addition, Busch ‘249 provide images that show the morphology of the macrophages after stimulation with MAPC (page 7 para 37-38, Figures 4-1, 5 10-1) and are thus deemed to assay for morphological changes of the contacted macrophages.
Appellant argues that showing that macrophages that bound to dystrophic axons were unable to reduce retraction when contacted with MAPCs does not actually show any morphological change in the macrophage. Applicant asserts that these macrophages could still bind, but retraction did not occur.

Appellant argues that showing macrophages that bound to dystrophic axons were unable to induce retraction when they are contacted with MAPCs does not actually show any morphological change in the macrophages, much less morphological changes that would constitute an effect on the activation of macrophages. Appellant points out that in the presence of MAPCs the macrophages could still bind, but retraction did not occur. 
This is not found persuasive. Appellant has not defined the requirements for a morphological assay and thus it is being interpreted with its broadest reasonable interpretation in light of the specification as any assay that makes a visual observation and analysis of the visual characteristics brought about by the contacted cells. The claims do not require a specific morphological change in the macrophages only that a morphological assay is performed and the visual observations performed by Busch ‘249 through time-lapse photography are deemed to meet this requirement.

This is not found persuasive. Busch ‘249 specifically teach that the term “activated” (with regard to macrophages and microglia) refers to the state of these cells that allows them to adhere to a dystrophic axon so as to result in axonal retraction (page 10 para 57).
Appellant argues that Busch et al also consider the possibility that the MM-9 protease might be responsible for dislodging a dystrophic axon and causing it to retract.
This is not found persuasive as this does not negate the other teachings in the Busch ‘249 reference.
Appellant argues that because the Busch ‘249 publication does not refer to detecting macrophage morphology that the fact that they use microscopy to observe the effect of MAPCs on binding and retraction does not constitute an assay of the morphology of the macrophage.
This is not found persuasive. The claims are not limited to a specific type of morphological assay only that a visual observation of the effects that MAPCs have on the activation state of macrophages be performed. The photographs of Busch ‘249 demonstrate this visual observation and thus meet the claim requirements of a morphological assay.
Appellant argues that detecting binding of macrophages to dystrophic axons does not meet the definition of “morphology” according to dictionary definitions as evidence provided in Appendix B.

Appellant argue that an activated macrophage must be observed if one desires to assess the effect MAPCs on its binding to a dystrophic axon and subsequent retraction of that axon, but that this does not constitute a morphological assay as required by the claims.
This is not found persuasive. If a morphological assay requires a visual observation and a reporting of changes in size, shape and structure then the physical description of the changes in the macrophages and the time-lapse photography as disclosed in Busch ‘249 meet this requirement.

II. Rejection Under 35 U.S.C. 102(e).
Appellant argues that Busch ‘249 fails to disclose any assay for the effect of MAPCs on the activation state of macrophages.
	This is not found persuasive for the reasons recited above.


	III. Rejections Under 35 U.S.C. 103(a).
A. Rejection Under 35 U.S.C. § 103(a) Over Busch et al. (WO 2010/028249).

This is not found persuasive for the reasons cited above.

B. Rejection Under 35 U.S.C. § 103(a) over Maziarz et al. in view of Yang et al.
Appellant asserts that Maziarz is concerned only with the effect of MAPCs on T cell population in a mixed lymphocyte reaction. Appellant argues that the immune response to which Maziarz refers are limited to the effect of MAPCs on T lymphocytes in vitro. Appellant asserts that this provides no expectation that MAPCs would have any effect on other immune cells such as macrophages.
This is not found persuasive because the motivation for contacting MAPCs with an immune cell such as macrophages to detect and select for a MAPC population with desirable immune modulation properties is provided by the secondary reference.
Appellant argues that there is no expectation that MAPCs would have any effect on anything other than T cells. Appellant argues that the biological functions of T cells and macrophages are distinct even though both are white blood cells involved in the immune system.
This is not found persuasive. Maziarz is directed to the treatment of deleterious immune response such as GVHD and Yang teaches that cells that modulate macrophages also provide benefits for controlling GVHD as well and that there is an assay to select for cells with this beneficial property.

This is not found persuasive. Maziarz indicates that both MAPCs and MSCs have shown to be beneficial for the treatment of GVHD, but that MAPCs are a preferred alternative to MSCs (specifically because they can be used at a lower dose than MSCs as per-pages 3-4 para 25-31, 37-38 of Maziarz). The Yang reference is relied upon for the teaching of assays for detection of the effect MSCs have on macrophages with regard to their effect on treating immune disorders such as GVHD. Yang suggests that the ability of MSCs to control GVHD are demonstrated by these assays. Since Maziarz indicates that MAPCs are a preferred alternative to MSCs and both provide beneficial effects in the treatment of GVHD, using the assays of Yang which demonstrate the effectiveness of MSCs on macrophages and demonstrate their beneficial effects that provide control of GVHD, one of ordinary skill in the art would be motivated to use these assays on MAPCs as well since they are also reported to be effective for treatment of GVHD. These assays would provide the ability to select those MAPCs that have a desired or beneficial effect on macrophages with regard to the control of GVHD.
Appellant argues that even though MSCs and MAPCs are mesenchymal progenitor cells and both are adherent cells from bone marrow that can differentiate into mesenchymal progeny does not explain why the two cell types would affect macrophages the same way.
This is not found persuasive. Maziarz provides evidence that MAPCs and MSCs have immunosuppressive properties that are beneficial in the treatment of GVHD. The 
Appellant argues that the Examiner seems to argues that because mesenchymal stem cells and MAPCs are mesenchymal progenitor cells that MAPCs would have been expected to have the same effect on macrophages as the mesenchymal stem cells. Appellant asserts that they are unaware of the meaning of the term “mesenchymal progenitors”.
This is not found persuasive. The term “mesenchymal” is well known to refer to connective tissue such as blood and bone marrow and the term “progenitors” refers to those cells that are not fully differentiated. Maziarz specifically points to the similarities between MSCs and MAPCs and also points out that MAPCs have some distinct advantages as they can be used at a lower dosage than MSCs. Since Maziarz specifically indicates that both MSCs and MAPCs are useful for the treatment of GVHD the suggestion is that they share similar effects and benefits when it comes to the treatment of GVHD and immune disorders in general.
In addition, both Maziarz (page 1 para 9) and Yang (abstract, page 5, pages 9-10) discuss the significance of TNF-alpha secretion by T cells and macrophages as a consequence in an immune attack such as GVHD.
Appellant argues that a second declaration of Dr Sarah Busch (Appendix C) explains the differences between T cells and macrophages and why an agent that affects the activation of one could not technically be predicted to affect the activation of the other.
declaration of Dr. Sarah Busch under 37 CFR 1.132 filed 09/29/2020 (Appendix C) is insufficient to overcome the rejection of claims 28 and 39-41 based upon the Maziarz reference as set forth in the last Office action because: facts presented are not germane to the rejection at issue.
Maziarz describes the treatment of disorders such as GVHD by administering MAPCs. Yang suggests that macrophages have an effect on the tissue damage in GVHD and that it would be beneficial to assay therapeutic cells, such as MSCs, prior to administration to view their effect on the macrophages for a therapeutic benefit. Given that both MSCs and MAPCs are both used to treat GVHD and have various similarities due to their common source from bone marrow (as described and suggested by Maziarz), one of ordinary skill in the art would have been motivated to perform the assay of Yang with a MAPC for purposes of selecting cells that provide a similar benefit on macrophages and GVHD to that of MSCs. There is no reliance in the obviousness rejection on similarities between T cells and macrophages, only on the fact that MSCs and MAPCs are both known in the prior art for the beneficial treatment of GVHD. 
Maziarz does not indicate that MAPCs are limited to their effect on T cells or teach away from testing the effects of MAPCs on macrophages. The fact that Maziarz is silent with regard to the effect that MAPCs have on macrophages in GVHD does not constitute a teaching away or an indication that MAPCs are limited to an effect on one cell type. Maziarz do suggest that MAPCs are a preferred alternative to MSCs by describing the potential shortcomings of MSCs (page 4 para 30-31) as compared to the cells of interest (MAPCs, page 5 para 39-40). The fact that MAPCs is a preferred alternative to MSCs and both cell types are used to treat GVHD, then an assay to select 
Appellant argues that the references do not specifically teach the use of MAPCs on macrophages and therefore they cannot render obvious the claimed invention. Appellant argues that there is no indication of any effect that MAPCs could have on macrophages because the effect of MAPCs on macrophages is not the subject in Maziarz and thus there is no suggestion in Maziarz that MAPCs would be a preferred choice because of their effect on macrophages in GVHD. Appellant refers to Appendix C and D as evidence. Appellant argues that even if two different cell types are obtained from the same tissue source that this would not lend to a reasonable expectation that they will act in a similar manner.
This is not found persuasive. The in vitro testing of a therapeutic cell, such as MSC, to determine its effects on macrophages and thus how it works to provide control of immune disorders such as GVHD is specifically suggested by Yang. The in vitro testing of other therapeutic cells known in the art to also be useful for the treatment of GVHD and especially those therapeutic cells identified as alternatives to MSCs is an obvious extension of such an in vitro assay.  Maziarz specifically state that they are searching for alternatives to MSCs for the treatment of GVHD. The use of the Yang assay would allow the evaluation of those alternatives as Yang suggests that their assays demonstrate the effect on macrophages which provide the benefit of control of GVHD.
Applicant is directed to pages12-13 of KSR v Teleflex (2007) "... the Court has held that a "patent for a combination which only unites old elements with no change in in the same field or a different one (emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." 	Appellant argues that the Examiner failed to evaluate the technical facts upon which Appellants rebuttal evidence (declaration of Dr. Sarah Busch) is based. Appellant asserts that the Examiner did not explain to what facts she is referring to which would not be germane to the rejection.
This is not found persuasive. There is no reliance in the obviousness rejection on similarities between T cells and macrophages as alleged by Appellant and by the declaration of Dr Sarah Busch, only on the fact that MSCs and MAPCs are both known in the prior art as art-recognized alternatives for the beneficial treatment of GVHD and that an in vitro assay can be used to select for cells that provide a beneficial effect on macrophages in immune disorders such as GVHD.

Summary Conclusion
	Appellant asserts that the assay is directed to contacting macrophages with MAPCs and detecting the effect of the MAPCs on the activation state of the macrophages by observing morphological changes in the contacted macrophages.
	The claims are drawn to a method for detecting cells that can modulate the activation state of macrophages comprising two steps, (a) contacting cells (I) (MAPCs) with macrophages in vitro for a time sufficient and in amounts sufficient to be able to detect the effect of MAPCs on the activation state of the macrophages and (b) assaying the effect of MAPCs on the activation state of the macrophages by performing an assay to detect the activation state of the macrophages, the assay selected from a group. The group consists of 3 types of assays, (1) assay for antigen presentation by the contacted macrophages, (2) assay for morphological changes of the contacted macrophages and (3) assay for gene expression of the contacted macrophages.
Appellant has not defined how these assays are to be performed nor the amount or type of activation required. There are also no additional steps, such as selection steps, required based on the results of the assay.

The ‘249 Publication
	Appellant asserts that the ‘249 publication (Busch ‘249) is drawn to an assay of contacting pre-activated macrophages with MAPCs and observing the effect of the MAPCs on the binding of those macrophages to dystrophic axons and the consequent retraction of those axons. Appellant asserts that this is not the claimed assay.


Maziarz in View of Yang
	Appellant asserts that Maziarz is limited to the use of MAPCs and MSCs to reduce T cell populations in vitro in a mixed lymphocyte reaction and that Yang is limited to disclosing how MSCs could reduce macrophage function. Appellant asserts that because macrophages and T cells are different from each other that there is no suggestion in the cited references that MAPC could affect macrophages and no reasonable expectation that they would. 
	This is not found persuasive. The obviousness rejection is based on the teaching of Maziarz wherein GVHD can be treated with either MAPCs or MSCs, but that MAPCs are found to be the preferred option of the two. Yang provides the teaching that the immunomodulatory effects of MSCs are important in controlling GVHD (page 2 last paragraph) and that the immunomodulatory effects of MSCs may also cause the inflammatory mediators released by macrophages to be controlled within a certain range so as to avoid further damage to normal tissue cells (page 3). Yang also describe morphological assays used to detect the effect that MSCs have on macrophages (Results, pages 6-7). Since the effect that MSCs have on macrophages is due to their .

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires